    Case 2:17-md-02785-DDC-TJJ Document 1266 Filed 11/13/18 Page 1 of 6




                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS


IN RE: EPIPEN (EPINEPHRINE INJECTION,
       USP) MARKETING, SALES PRACTICES            Case No. 2:17-md-02785-DDC-TJJ
       AND ANTITRUST LITIGATION
                                                  MDL No. 2785
(This Document Applies to Consumer Class Cases)




                STIPULATION CONCERNING NON-COORDINATED
               RULE 30(B)(6) DEPOSITIONS OF MYLAN AND PFIZER
     Case 2:17-md-02785-DDC-TJJ Document 1266 Filed 11/13/18 Page 2 of 6




        Class Plaintiffs, Defendants Mylan N.V., Mylan Specialty, L.P., and Mylan

 Pharmaceuticals,    Inc.   (collectively,   “Mylan”),   and   Defendants   Pfizer   Inc.,   King

 Pharmaceuticals LLC, and Meridian Medical Technologies, Inc. (collectively, “Pfizer” and

 with Mylan and Class Plaintiffs, the “Parties”) hereby stipulate and agree, through their

 respective counsel of record, to the following with respect to Rule 30(b)(6) depositions of

 Mylan and Pfizer on non-coordinated topics:

        WHEREAS, following several weeks of meeting and conferring between Class

 Plaintiffs and Mylan regarding the scope and subject of non-coordinated testimony of Mylan

 pursuant to Fed. R. Civ. P. 30(b)(6), Class Plaintiffs served Mylan with a Notice of Deposition

 of Defendants Mylan N.V., Mylan Specialty, L.P., and Mylan Pharmaceuticals, Inc. pursuant to

 Federal Rule of Civil Procedure 30(b)(6) dated October 12, 2018 (the “Mylan 30(b)(6)

 Notice”), ECF No. 1123, scheduling the deposition of Mylan for November 8, 2018;

        WHEREAS, since mid-September 2018, Class Plaintiffs have met and conferred with

 Pfizer regarding the scope and subject of testimony of Pfizer pursuant to Fed. R. Civ. P.

 30(b)(6) and Class Plaintiffs are prepared to serve a formal Notice of Deposition Pursuant to

 Rule 30(b)(6) on Pfizer;

        WHEREAS, Class Plaintiffs are due to file their Motion for Class Certification on or

 before December 7, 2018, see ECF No. 1263; and

        WHEREAS, Class Plaintiffs have agreed to postpone their depositions of Mylan and

 Pfizer taken pursuant to Rule 30(b)(6) until after the deadline for their Motion for Class

 Certification, subject to certain conditions as memorialized herein.

       NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and between

the undersigned counsel for the Parties, that:

                                                 -1-
     Case 2:17-md-02785-DDC-TJJ Document 1266 Filed 11/13/18 Page 3 of 6




       1.      The non-coordinated depositions of Mylan and of Pfizer pursuant to Fed. R. Civ.

P. 30(b)(6) shall be postponed by agreement of the Parties until after December 7, 2018.

       2.      Mylan and Pfizer shall work in good faith with Class Plaintiffs to schedule all

Rule 30(b)(6) depositions of Mylan and Pfizer to take place within a reasonable period of time

after December 7, 2018, and the parties shall make a good faith effort to complete such

depositions no later than one week prior to the deadline for Defendants to respond to Plaintiffs’

motion for class certification.

       3.      Discovery taken after Class Plaintiffs’ Motion for Class Certification is filed,

including testimony of Mylan and Pfizer taken pursuant to Rule 30(b)(6), may be used in Class

Plaintiffs’ Reply memorandum in further support of their Motion for Class Certification.

Defendants reserve all rights to seek permission to file a sur-reply as appropriate.

       4.      Nothing in this Stipulation and Order shall be interpreted to prevent Mylan or

Pfizer from using deposition testimony or any other discovery obtained after December 7, 2018

in Defendants’ Opposition to Class Plaintiffs’ Motion for Class Certification.

       5.      Nothing in this Stipulation and Order shall in any way constitute a stay of

discovery, including depositions pursuant to Fed. R. Civ. P. 30(b)(6), nor prohibit any party from

taking discovery in the normal course.

DATED: November 13, 2018                        ROBBINS GELLER RUDMAN
                                                 & DOWD LLP
                                                PAUL J. GELLER
                                                STUART A. DAVIDSON


                                                /s/ Stuart A. Davidson
                                                Stuart A. Davidson




                                                -2-
Case 2:17-md-02785-DDC-TJJ Document 1266 Filed 11/13/18 Page 4 of 6




                                120 East Palmetto Park Road, Suite 500
                                Boca Raton, FL 33432
                                Telephone: 561/750-3000
                                561/750-3364 (fax)
                                pgeller@rgrdlaw.com
                                sdavidson@rgrdlaw.com

                                ROBBINS GELLER RUDMAN
                                  & DOWD LLP
                                BRIAN O. O’MARA
                                ARTHUR L. SHINGLER III
                                LEA MALANI BAYS
                                655 West Broadway, Suite 1900
                                San Diego, CA 92101-8498
                                Telephone: 619/231-1058
                                619/231-7423 (fax)

                                KELLER ROHRBACK L.L.P.
                                LYNN LINCOLN SARKO
                                DEREK W. LOESER
                                GRETCHEN FREEMAN CAPPIO
                                GRETCHEN S. OBRIST
                                1201 Third Avenue, Suite 3200
                                Seattle, WA 98101
                                Telephone: 206/623-1900
                                206/623-3384 (fax)

                                BURNS CHAREST LLP
                                WARREN T. BURNS
                                SPENCER COX
                                900 Jackson Street, Suite 500
                                Dallas, TX 75201
                                Telephone: 469/904-4550
                                469/444-5002 (fax)

                                REX A. SHARP, P.A.
                                REX A. SHARP
                                RYAN C. HUDSON
                                5301 West 75th Street
                                Prairie Village, KS 66208
                                Telephone: 913/901-0505
                                913/901-0419 (fax)

                                Co-Lead Counsel and Liaison Counsel for Class
                                Plaintiffs

                               -3-
    Case 2:17-md-02785-DDC-TJJ Document 1266 Filed 11/13/18 Page 5 of 6




DATED: November 13, 2018            LATHROP GAGE LLP
                                    BRIAN C. FRIES, #15889
                                    JAMES MOLONEY, #23786


                                    /s/ Brian C. Fries
                                    Brian C. Fries

                                    2345 Grand Boulevard, Suite 2200
                                    Kansas City, Missouri 64108-2618
                                    Telephone: 816/292-2000
                                    816/292-2001 (fax)
                                    bfries@lathropgage.com
                                    jmoloney@lathropgage.com

                                    HOGAN LOVELLS US LLP
                                    ADAM K. LEVIN
                                    DAVID M. FOSTER
                                    CAROLYN A. DELONE
                                    Columbia Square
                                    555 Thirteenth Street, NW
                                    Washington, DC 20004
                                    Telephone: 202/637-5600
                                    202/637-5910 (fax)
                                    adam.levin@hoganlovells.com
                                    david.foster@hoganlovells.com
                                    carrie.delone@hoganlovells.com

                                    Counsel for the Mylan Defendants




                                   -4-
    Case 2:17-md-02785-DDC-TJJ Document 1266 Filed 11/13/18 Page 6 of 6




DATED: November 13, 2018            WHITE & CASE LLP
                                    RAJ S. GANDESHA
                                    EDWARD THRASHER


                                    /s/ Raj S. Gandesha
                                    Raj Gandesha

                                    1221 Avenue of the Americas
                                    New York, NY 10020-1095
                                    Telephone: 212/819-8200
                                    212/354-8113 (fax)
                                    rgandesha@whitecase.com
                                    edward.thrasher@whitecase.com


                                    SHOOK, HARDY & BACON L.L.P.
                                    JOSEPH REBEIN, #25912
                                    2555 Grand Boulevard
                                    Kansas City, MO 64108-2613
                                    Telephone: 816/474-6550
                                    816/421-5547 (fax)
                                    jrebein@shb.com

                                    Counsel for the Pfizer Defendants




                                   -5-
